Citation Nr: 0632385	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active military service in the 
U.S. Army from April 1995 to September 1998; and from January 
2000 to March 2001 in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In July 2006, the appellant appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant was hospitalized for four days in March 2001 
after expressing suicidal thoughts following the termination 
of a troubled relationship with her boy-friend; and she was 
then discharged from active service with a diagnosis of a 
personality disorder.  Psychiatric evaluation, observation, 
and testing at this time reportedly revealed no evidence of a 
depressive disorder, post-traumatic stress disorder (PTSD) or 
other anxiety disorder, or of a bipolar disorder.  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  The appellant now contends that she 
was mis-diagnosed by military psychiatrists and that this 
episode in service represented the onset of her current 
psychiatric disability, which has been variously diagnosed.  
She has testified under oath that she had no pre-service 
psychiatric problems, but this is contradicted by her medical 
records which reflect a long history of anxiety and 
depression since she was sexually molested by her stepfather 
between the ages of 13 and 16, prior to service.  It is also 
reported in the service medical records that she had received 
anger management counseling in August 2000 while going 
through a divorce.  

The appellant is currently diagnosed as suffering from PTSD; 
but the relevant medical records clearly indicate that the 
precipitating stressor event was the pre-service sexual 
molestation of the appellant by her stepfather, not any event 
occurring during her active military service.  She has also 
reported to medical professionals that she was raped and 
beaten by strangers at age 16.  On the other hand, it is 
asserted by the appellant's representative (but not by any 
medical professional) that the precipitating stressor event 
was her service-connected hair loss (alopecia).  The 
appellant has also alleged that she was physically abused by 
an NCO while serving in the Army; but this episode is 
undocumented, and the appellant admits that she never 
reported it.  The appellant needs to be advised of 
alternative ways to verify this alleged stressor event.  See 
38 C.F.R. § 3.303(f)(3).  

Other current psychiatric (Axis I) diagnoses include major 
depression and a social phobia (social anxiety disorder).  On 
a comprehensive VA psychiatric examination in August 2002, 
the appellant reportedly had experienced chronic emotional 
maladjustment since childhood.  The VA examiner concluded 
after interviewing the appellant and reviewing the VA claims 
file that she had major problems in the social arena and 
anger modulation problems, but that these coping deficits had 
predated her military service and were related to personality 
factors; and that her experiences in service did not 
materially contribute to her depressive symptoms.  

In March 2004, the appellant's treating VA psychiatrist had 
reported that the appellant's mental conditions appeared to 
warrant service connection as they occurred or were 
aggravated by the stress of military service.  This opinion 
appears to have been based only upon conversations with the 
appellant.  Later, in April 2004, the same VA psychiatrist 
stated that, after reviewing the appellant's medical records, 
she was unable to make a statement regarding the appellant's 
disability.  

In view of the conflicting (although somewhat ambiguous) 
medical opinions currently of record, the Board has concluded 
that another, comprehensive VA examination of the appellant 
is needed in order to determine the identity of all current 
psychiatric disabilities and their etiology.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The AMC or the RO 
should also inform the appellant of 
alternative sources for evidence to 
establish the existence of an in-service 
personal assault as a verified stressor 
event for PTSD.  See 38 C.F.R. 
§ 3.303(f)(3).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
determine the identity of any verified 
stressor events in service, if any, based 
upon a review of all relevant evidence.  

5.  The AMC or the appropriate VARO 
should next schedule the appellant for a 
VA psychiatric examination, if possible 
by a board composed of two or more VA 
staff psychiatrists, to determine the 
nature and etiology of any chronic 
acquired psychiatric disorder currently 
present.  The examiner(s) must review 
pertinent documents in the claims file, 
especially including the service medical 
records, before completing the 
examination report.  Any tests, studies 
and evaluations deemed necessary should 
be performed.  A diagnosis of PTSD under 
the DSM-IV criteria should be made or 
ruled out based upon the stressor events 
verified by the AMC or RO.  If PTSD is 
diagnosed, the examiner(s) should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner(s) should explain 
why the appellant does not meet the 
criteria for this diagnosis.  If the 
appellant is found to have any other 
acquired psychiatric disorder(s) (as 
opposed to personality disorders), the 
examiner(s) should provide a medical 
opinion with respect to each such 
disorder as to whether it is likely, 
unlikely, or as likely as not (using only 
those terms), that the acquired 
psychiatric disorder is etiologically 
related to the appellant's military 
service, i.e., that the disorder was 
either incurred or permanently aggravated 
by the appellant's active service.  The 
rationale for all opinions expressed 
should also be provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


